Citation Nr: 1514606	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  09-29 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for a gastrointestinal disability.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for a disability manifested by low back pain.

8.  Entitlement to a disability rating greater than 10 percent for service-connected degenerative arthritis of the thoracolumbar spine prior to May 15, 2013, and greater than 20 percent since then.

9.  Entitlement to a disability rating greater than 10 percent for service-connected degenerative arthritis of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1963 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California.

In December 2014, the Veteran testified at a video conference hearing over which 
the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

The issues of service connection for a right hand disability, obstructive sleep apnea, a gastrointestinal disability, erectile dysfunction, and diabetes mellitus; and increased disability ratings for the service-connected degenerative arthritis of the thoracolumbar spine and degenerative arthritis of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  During the December 2014 hearing, the Veteran and his representative withdrew from appeal the issue of entitlement to service connection for a disability manifested by low back pain.

2.  Tinnitus was incurred during the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran as to the issue of service connection for low back pain are met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014). 

During the December 2014 Board hearing, the Veteran and his representative withdrew the issue of entitlement to service connection for low back pain.

Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.

Tinnitus

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, 
there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").
Service connection for certain chronic diseases, such as organic diseases of the nervous system, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

During the December 2014 Board hearing, the Veteran testified that his military occupational specialty in service included work as a military policeman and in the carpentry shop.  He described being exposed to acoustic trauma from small arms fire during quarterly marksman training without the use of hearing protection.  He added that working in the carpentry shop exposed him to constant buzzing of saws, grinding and welding.  He also testified that he has had a continuity of ongoing ringing in the ears ever since service.

The Board observes that, by its nature, tinnitus is a ringing in the ears that can be detected by the Veteran.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (providing that ringing in the ears is capable of lay observation).  The United States Court of Appeals for Veterans Claims (Court) has held that, where there is of record lay evidence of in-service tinnitus and of tinnitus ever since service and evidence of a current diagnosis, such evidence suffices to indicate that disability may be associated with active service.  As such, the Veteran's statements and testimony as to when the ringing in the ears began is important and credible evidence going toward the matter of when the condition began.

Given the nature of tinnitus, the Veteran is the only one who is competent to state when he began to perceive tinnitus.  The Veteran has credibly stated that his tinnitus began in service and that it has continued thereafter.  Here, given the findings of established noise exposure in service and the Veteran's own competent lay testimony of chronic symptoms of tinnitus in service and thereafter, resolving doubt in the Veteran's favor, service connection for tinnitus is warranted.


ORDER

The appeal as to the issue of service connection for a disability manifested by low back pain is dismissed.

Service connection for tinnitus is granted.


REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for a right hand disability, obstructive sleep apnea, a gastrointestinal disability, erectile dysfunction, and diabetes mellitus; and increased disability ratings for the service-connected degenerative arthritis of the thoracolumbar spine and degenerative arthritis of the right knee.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

Initially, the Board finds that as this matter is being remanded for the reasons set forth below, any additional VA treatment records of the Veteran for his asserted disabilities must be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Right Hand Disability

During the December 2014 Board hearing, the Veteran testified that he experiences cramping and arthritis of the right hand that was first manifested during service.  He indicated that his duties as a military policeman, welder, carpenter, and draftsman resulted in symptoms that have been diagnosed as arthritis.

A service treatment record dated in April 1965 shows that the Veteran was treated 
after being spiked in the right hand with the barb of a barbed wire fence.  Physical examination revealed a puncture wound of the right palm.

The Veteran underwent a VA hand examination in May 2013.  However, while the VA examiner provided a diagnosis and opinion regarding the Veteran's asserted left hand and wrist disabilities, the examiner did not address the Veteran's asserted right hand disability.  As such, the Board finds that the Veteran must be scheduled for a VA examination of the right hand so as to assess the nature and etiology of the asserted right hand disability.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, during the December 2014 Board hearing, the Veteran indicated that additional private treatment records were available for treatment of the right hand with Dr. J.G.  As such, on remand, an additional effort to obtain identified private treatment records should be undertaken.
Obstructive Sleep Apnea 

During his December 2014 Board hearing, the Veteran testified that he was first diagnosed with obstructive sleep apnea approximately eight years earlier.  However, he indicated that he had been treated on many occasions during active service for sleep disturbance, to include symptoms that were initially thought to be respiratory and anxiety-related in nature.  He added that he has experienced consistent symptoms ever since service.

A service treatment record dated in May 1964 shows that the Veteran reported being nervous and having difficulty trying to sleep.  In June 1964, he reported ongoing difficulty getting to sleep.  In December 1964, the Veteran reported that he did not feel rested in the morning and was prescribed a different medication to help him sleep.  In April 1974, he was treated for reported difficulty getting to sleep.

Following service, private outpatient treatment records from Tricare and from Advanced Sleep Medicine Services, Inc., dated from 2000 to 2008, show intermittent treatment for sleep disturbance, to include obstructive sleep apnea.  

The Veteran has not been afforded a VA examination so as to assess the precise nature and etiology of his asserted sleep disturbance, to include obstructive sleep apnea.  As such, he must be scheduled for an appropriate VA examination.  See Colvin, 1 Vet. App. at 175; Hatlestad, 3 Vet. App. at 216; see also McLendon, 20 Vet. App. at 79.

Additionally, during the December 2014 Board hearing, the Veteran indicated that additional private treatment records were available for treatment of obstructive sleep apnea with Dr. J.G., Dr. S. and Advanced Sleep Medicine Studies, Inc.  As such, on remand, an additional effort to obtain identified private treatment records should be undertaken.


Gastrointestinal Disability

During his December 2014 Board hearing, the Veteran testified that he first began having symptoms associated with a gastrointestinal disability during his period of active service.  He described experiencing ongoing stomach cramps in service, and that he has continued to experience related symptoms ever since.

The Veteran's service treatment records reveal that in July 1970, he was treated for abdominal pain.  In July 1973, he underwent an upper gastrointestinal series (within normal limits) due to reported abdominal pain.  The impression was gastritis.  In August 1973, he was treated for gastritis.  In December 1976, he was evaluated for diffuse abdominal pain and severe cramping with tenderness to palpation.  In June 1977, he was treated for acute gastroenteritis.  In December 1977, he was assessed with gastroenteritis.  In June 1981, he was assessed with gastroenteritis.  In July 1982, he was treated for gastroenteritis.  

Following service, private outpatient treatment records from R. M. P., M.D., dated from 2000 to 2007, show intermittent treatment for symptoms associated with chronic gastroesophageal reflux disease, erosive gastritis, dyspepsia, heartburn, anemia, diverticulosis, recurrent mid and upper abdominal discomfort with bloating and intermittent dysphagia, and colon polyps.  Tricare outpatient treatment records dated from 2002 to 2008 also show intermittent treatment for reported stomach pain, left lower quadrant abdominal pain, and esophageal reflux.

A VA examination report dated in May 2013 shows that the Veteran was diagnosed with gastroesophageal reflux disease and colonic diverticuli.  The VA examiner indicated that for the claimant's claimed condition of gastroenteritis, there is no diagnosis because there is no pathology to render a diagnosis.  The examiner added that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness as there was no objective medical evidence in service records that could establish a direct relationship between the Veteran's gastroesophageal reflux disease and diverticulosis and his in-service gastroenteritis.

The Board finds that the May 2013 VA examination report is of limited probative value.  In this regard, while the VA examiner referenced the in-service treatment for gastroenteritis, the VA examiner did not address the in-service treatment for abdominal pain, gastritis, and diffuse abdominal pain and severe cramping with tenderness to palpation.  Moreover, the VA examiner did not appear to consider the Veteran's competent reports as to the onset and continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  The Board further notes that the VA examiner indicated that the Veteran's claim was specifically for gastroenteritis.  The Veteran did not specify a gastrointestinal disorder in his claim for benefits, but rather claimed service connection for constant cramping.  In light of the foregoing, he must be scheduled for an additional VA examination so that an adequate medical opinion may be obtained.  See Colvin, 1 Vet. App. at 175; Hatlestad, 3 Vet. App. at 216; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Diabetes Mellitus 

During the December 2014 Board hearing, the Veteran asserted that his currently diagnosed diabetes mellitus is potentially the result of exposure to herbicides while serving in Korea during the Vietnam War Era.  He testified that he had tours of duty in Korea from 1965 to 1967 and from 1967 to 1969.  

The Department of Defense has acknowledged that herbicides, such as Agent Orange, were used along Korea's DMZ from April 1968 through July 1969 to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  The affected area was a strip of land 151 miles long and up to 350 yards wide, from the fence to north of the civilian control line.  The Department of Defense has determined that selected ground combat units of the 2nd and 7th Infantry divisions that served between April 1968 and July 1969 were presumptively exposed to herbicides during their service in Korea and are, therefore, eligible for the presumptive conditions that have been epidemiologically linked to herbicide exposure. 
Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam or along the DMZ of Korea. Specifically, the M21-1MR provides that the following development should be performed: 

(a) Ask the Veteran for the approximate dates, location, and nature of the alleged exposure. 

(b) Furnish the Veteran's description of exposure to Compensation and Pension service via e-mail at VAVBAWAS/CO/211/AgentOrange and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged. 

(c) If Compensation and Pension Service review does not confirm that herbicides were used as alleged, submit a request to The United States Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(l)&(n). 

The evidentiary development procedures provided in VBA's Adjudication Procedure Manual, M21-1, are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1). 

In this case, in light of the Veteran's testimony regarding active service in Korea during the pertinent time period, the Board concludes that the Veteran should be given an opportunity to fully describe his potential exposure to herbicides while in Korea, and that agency of original jurisdiction comply with the procedures set forth in the VA Adjudication Manual. 


Erectile Dysfunction 

During the December 2014 Board hearing, the Veteran asserted that his currently diagnosed erectile dysfunction is potentially the result of exposure to radiation from a radar device used in his capacity as a military policeman during active service.  

A VA examination report dated in May 2013 shows that the Veteran reported a spontaneous onset of symptoms around 2002.  He added that from 1978 it had been difficult to maintain an erection, but that it worsened after 2002.  The examiner confirmed that the Veteran had erectile dysfunction, and attributed the erectile dysfunction to adverse neurovascular effects of diabetes mellitus.  The examiner did not address the Veteran's assertion that his erectile dysfunction could be the result of exposure to radiation from a radar emitting device.  As such, the Board finds that an additional medical opinion must be obtained.  See Colvin, 1 Vet. App. at 175; Hatlestad, 3 Vet. App. at 216; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, in light of the opinion of the May 2013 VA examiner that the erectile dysfunction is related to the Veteran's diagnosed diabetes mellitus, and given the additional development required for the pending claim of service connection for diabetes mellitus, the Board finds that the claims being remanded herein are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Therefore, the additional development directed for the issue of service connection for diabetes mellitus must be undertaken before a decision may be rendered on the erectile dysfunction claim.

Thoracolumbar Spine and Right Knee

During the December 2014 hearing, the Veteran indicated that his service-connected thoracolumbar spine and right knee disabilities had increased in severity since his most recent VA examination.  In light of the Veteran's contentions of increased symptomatology and a review of the medical evidence of record, the Board finds that a contemporaneous examination of his service-connected back and right knee disabilities should be conducted.  When a claimant alleges that a service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Additionally, the Veteran indicated that he was receiving ongoing private medical and chiropractic treatment for his asserted disabilities, to include treatment with Dr. G.  As such, on remand, the Veteran should be asked to identify any additional private treatment for his service-connected disabilities, and efforts to obtain ongoing treatment records must be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VA treatment records dated since January 2007 are associated with the record.

2.  With any necessary assistance from the Veteran, obtain private treatment records from Dr. J.G., Dr. S., Advanced Sleep Medicine Studies, Inc or any other private medical and chiropractic care provider.  See Board Hearing Transcript at 27.  

3.  Complete the evidentiary development noted in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(l)&(n); including specifically asking the Veteran to describe in detail any time that he was either deployed around the DMZ.  Additionally, the Veteran should indicate where the unit to which he was assigned was located when not in the DMZ.  The Veteran should also be informed that he could provide additional proof of exposure, in the form of 'buddy" statements, photographs taken during service, or letters written during service. 

The agency of original jurisdiction shall then furnish the Veteran's description of exposure to Compensation and Pension service via e-mail at VAVBAWAS/CO/211/AgentOrange and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged. 

If Compensation and Pension Service review does not confirm that herbicides were used as alleged, submit a request to the JSRRC for verification of exposure to herbicides.  The Veteran must be provided with the information obtained and given an opportunity to respond.

4.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his asserted right hand disability.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner is requested to answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran has a current (at any time over the course of this appeal) disability of the right hand?

(b)  If so, is it at least as likely as not that the Veteran's diagnosed right hand disability had its onset in service, was manifested by arthritis within the year immediately following any period of service, or is otherwise the result of a disease or injury in service?  In this regard, the examiner must address the in-service treatment following a right hand injury in April 1965.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular right hand disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. The examiner must provide a rationale for each opinion given.

5.  Schedule the Veteran for a VA examination by an appropriate to determine the nature and etiology of his asserted sleep disturbance, to include obstructive sleep apnea.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner is requested to answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran has a current (at any time over the course of this appeal) disability manifested by sleep disturbance, to include obstructive sleep apnea?

(b)  If so, is it at least as likely as not that the Veteran's diagnosed disability manifested by sleep disturbance, to include obstructive sleep apnea, had its onset in service, was manifested within the year immediately following any period of service, or is otherwise the result of a disease or injury in service?  In this regard, the examiner must address the in-service treatment for sleep disturbance in 1964 and 1974.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular sleep related disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. The examiner must provide a rationale for each opinion given.

6.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his asserted gastrointestinal disability.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner is requested to answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran has a current (at any time over the course of this appeal) gastrointestinal disability?

(b)  If so, is it at least as likely as not that the Veteran's diagnosed gastrointestinal disability had its onset in service, was manifested by peptic ulcer disease within the year immediately following any period of service, or is otherwise the result of a disease or injury in service?  In this regard, the examiner must address the in-service treatment for 
abdominal pain, gastritis, and diffuse abdominal pain and severe cramping with tenderness to palpation, as well as, gastroenteritis.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular gastrointestinal disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. The examiner must provide a rationale for each opinion given.

7.  Schedule the Veteran for a VA examination by an appropriate examiner so as to determine the nature and etiology of his erectile dysfunction.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner is requested to answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran has current (at any time over the course of this appeal) erectile dysfunction?

(b)  If so, is it at least as likely as not that the Veteran's diagnosed erectile dysfunction is related to radar radiation exposure during the Veteran's active service as a military policeman?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for erectile dysfunction in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

8.  Schedule the Veteran for a VA examination by an appropriate orthopedic physician so as to determine the nature and severity of his service-connected thoracolumbar and right knee disabilities.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner is requested to address the following with regard to the thoracolumbar spine disability: 

(a) Provide the range of motion of the thoracolumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees.

(b) Determine whether there is weakened movement, 
excess fatigability, incoordination, pain or flare-ups attributable to the service connected back disability. 

These determinations shall be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

(c) Identify any associated neurological deformities associated with the service-connected thoracolumbar disorder.  The severity of each neurological sign and symptom must be reported. 

Identify which extremity, if any, is affected by neurological manifestations, and an assess whether the neurological symptomatology equates to "mild," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis of the associated nerve.  All affected nerves must be specifically identified. 

(d) State whether the Veteran has intervertebral disc syndrome.  If so, state whether the intervertebral disc syndrome results in incapacitating episodes, and if so, the duration of such episodes over the preceding 12 months. 

It is noted that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner is requested to address the following with regard to the right knee disability: 

(a) Provide the range of motion of the right knee, measured in degrees, with normal range of motion specified.

(b) Determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations must be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the knee is used repeatedly over a period of time.  This determination shall also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors. 

(c) Specify whether the Veteran has any instability in the knee and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking. 

(d)  Identify all current manifestations of any residual scars of the knee.  If, in addition to scarring, any muscle and/or neurological impairment is identified, the examiner shall indicate whether each such impairment constitutes a distinct disability capable of being separately rated.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's thoracolumbar and right knee disabilities, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

9.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


